As filed with the Securities and Exchange Commission on December 3, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22282 Cook & Bynum Funds Trust (Exact name of registrant as specified in charter) 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Address of principal executive offices) (Zip code) Mr. J. Dowe Bynum 820 Shades Creek Parkway, Suite 2450 Birmingham, AL 35209 (Name and address of agent for service) With copies to: David J. Baum, Esq. Alston & Bird LLP treet, N.W. Washington, DC 20004 205-994-2815 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2013 Date of reporting period:October 1, 2012 - September 30, 2013 Item 1. Reports to Stockholders. Annual Report|September 30, 2013 Table of Contents Shareholder Letter 1 Manager Commentary 9 Disclosure of Fund Expenses 13 Schedule of Investments 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statements of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 32 Additional Information 33 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) Dear Partners: For the six month period ended September 30, 2013, The Cook & Bynum Fund (the “Fund”) gained 1.2% net of all costs. The S&P 500 plus Dividends (“S&P”) gained 8.3% over the same period. For the one-year period ended September 30, 2013, the Fund gained 4.6% compared to a gain of 19.3% for the S&P, while the Fund returned 11.8% on an annualized basis versus 16.3% for the S&P during the three-year period ended September 30, 2013.Since inception on July 1, 2009 through September 30, 2013, the Fund is up 13.1% per annum compared to 17.6% for the S&P. Past performance is not indicative of future results and current performance may be lower of higher that the performance quoted. Investment return and principal value will fluctuate and shares, when redeemed, may be worth more of less than their original cost. To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the “Net Annual Operating Expenses” at 1.49%.This agreement is in effect through February 1, 2015. Market & Portfolio Update As discussed in the semi-annual letter, we continue to find it difficult to identify businesses selling at prices that make a satisfactory return seem probable.Some market participants correctly argue that long-term returns in equities appear more attractive than those available from bonds or cash, so they have decided to buy relatively undervalued stocks.In order to put your capital at risk, we require an investment to trade at a price that is substantially below its intrinsic value and to offer the expectation of an absolute return that meets our minimum hurdle rate requirements.We choose to do nothing rather than to deploy capital for the long-run without sufficient confidence that returns will be adequate.We certainly would have preferred not to have underperformed market benchmarks so far this year, but sometimes a willingness to look foolish is required of the long-term investor. While the Fund is up for the year, this comparative underperformance has two primary causes.The most significant drag is our large cash position – around 40% as of September 30th.This position makes it almost certain that we will continue to underperform if markets continue to rise.The second cause has been the decline in the share price of Arca Continental.It has fallen both 1 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) because Arca’s valuation was stretched and because of the presence of a new political and regulatory headwind.An effort, partially funded by New York Mayor, Michael Bloomberg, has successfully levied a 1 peso/liter tax on sugar-sweetened soft drinks in Mexico.Despite representing less than 2% of caloric consumption in Mexico, soft drinks are being labeled a primary cause of obesity.Calories are expensive for a large majority of Mexicans, so such legislation is unusually regressive.This tax will reduce Arca’s earnings, but we welcome any further short-term reduction in Arca’s stock price that allows us to buy more of the business at an attractive price.We believe the company’s business franchise and management are among the best in the world, and we would like for it to be a larger “permanent” holding. All of the other holdings in our portfolio have appreciated this year; nevertheless, our focus remains on judging the fundamentals of the businesses we own.In addition to potentially putting more capital to work in Arca, we have a healthy list of companies in which we would invest at the right prices and are also actively hunting for new businesses in which we can deploy the 2 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) aforementioned cash stockpile.Richard spent late summer in Europe visiting a variety of companies while Dowe just recently returned from Brazil on the same mission. Determining Intrinsic Value We have written extensively in the past about the centrality of intrinsic value in our investment process.A company’s stock price can sometimes diverge widely from its intrinsic value, which Ben Graham explained thusly, “In the short run, the market is a voting machine but in the long run it is a weighing machine.”Our goal is to invest in businesses that meet our investment criteria (Circle of Competence – Business – People) when the market offers temporary discounts (Price) and then to own them until their stock prices converge with their intrinsic values.This approach raises the question – how do we determine a company’s intrinsic value? In The Theory of Investment Value, John Burr Williams postulated, “…we shall see fit to define Investment Value, therefore, as the present worth of the future dividends in the case of a stock, or the future coupons and principal in the case of a bond.”1This idea was not original to Williams, but his work certainly raised the consciousness of it in the investment profession.Mathematically, an investment’s value (i.e. the present value of its future cash flows) is generally expressed as follows: where i periods; CF Cash Flow (e.g., CF1 means the cash flow in year 1); r discount rate This concept is easier to understand in the case of a bond, primarily because the amount and timing of the cash flows are known (assuming there is not a default).Specifically, coupon payments follow a pre-set schedule, and the face value of the instrument is repaid upon maturity.So the investor is left with a 1 Williams, John Burr. The Theory of Investment Value. Cambridge: Harvard University Press, 1938. Page 6. 3 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) straightforward task – plug in the cash flows, choose a discount (interest) rate that appropriately compensates the investor for the opportunity cost of receiving these cash flows instead of another set of available cash flows, and then solve for present (i.e. intrinsic) value. Equity investments are not as straightforward for a couple of reasons.First, as opposed to a bond, the magnitude and timing of cash flows for a stock are unknown and uncertain.An equity investor must accurately assess these two key aspects of future cash flows to build a reasonable, estimated range of value for a stock.Second, Williams specified that dividends and not earnings are the source of a stock’s value for its shareholders.This distinction is important because while an equity owner is theoretically entitled to his proportional share of a company’s profits, he is not necessarily paid these fully or even partially.In general, management has three options for “excess” cash:(i) pay a dividend, (ii) reinvest the profits in the expectation of higher future profits (and, by implication, the generation of even greater future dividends), or (iii) buy back stock.To assume that earnings are equivalent to dividends for valuation purposes, earnings retained in the business (and not paid out as dividends) must either be reinvested at a rate equal to or higher than the prevailing opportunity cost or be used to repurchase its own stock at or below its intrinsic value.This assumption should not be trivialized as many profit-generating companies have management teams who make suboptimal capital allocation decisions that prevent owners from ever receiving their pro rata share of profits before the businesses expire. Cash Flows & Moats An investor calculating an equity instrument’s intrinsic value should forecast dividends (or, if appropriate, earnings) for as many years as he believes the business will generate them and then discount these cash flows back to today’s dollars.A company can earn sufficient returns on capital over short or even intermediate-term periods for a variety of reasons, including: starting an unsustainable fad, producing a commodity that temporarily sells meaningfully above the cost of production, innovating a new product that does not have a viable near-term substitute, enjoying a cyclical tailwind in an industry with insufficient capacity, having a cherished brand that creates a true sustainable competitive advantage, etc.When an investor forecasts the prospects of a business, particularly its more-distant future earnings, he has to decide whether the source of its underlying profitability is maintainable or fleeting.Looking in the rearview mirror of past financial statements and filings is an important part of our process and is helpful in understanding the core economics of a business.But alone, it is insufficient for estimating the company’s future prospects.Durable competitive advantages, which comprise a company’s “moat,” allow an investor to see the future with sufficient accuracy. 4 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) Let us look at three different business profiles and use Williams’ model to estimate intrinsic value: • Company A:A currently profitable business that may continue to succeed for the next five years before declining to unprofitability because it lacks a moat. • Company B:A shallow moat business that is successful for over fifteen years before it ultimately declines to unprofitability. • Company C:By far the rarest, a deep moat business that incrementally grows profits and compounds capital for multiple decades. All three companies share the same cash flows in the first five years before their fortunes diverge widely.As Williams’ math implies, and these examples illustrate, the longer and larger the cash flows that a business produces the more valuable it is: Estimated Intrinsic Value A: $553mm (5.5x P/E) B: $1,275mm (12.8x P/E) C: $1,926mm (19.3x P/E) The Trouble with Terminal Values In practice, projecting forty years of earnings or dividends is difficult for most businesses.Accordingly, academics and practitioners have developed a shortcut of applying a terminal value, which is typically done at the end of a string of explicit cash flows over a much shorter period (five to ten years, for example).This terminal value is intended to act as a proxy for the explicit present value of all future cash flows from that point forward.A general equation should help clarify how this math works: 5 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) Terminal value can be calculated in a variety of ways, and one approach is to apply an earnings multiple to proxy the company’s valuation at that point in time.Another popular approach is to use the Gordon growth model, which was derived by economists Myron Gordon and Eli Shapiro based on the theoretical underpinnings of Williams’ work in The Theory of Investment Value.Their formula uses a constant growth rate in perpetuity to calculate the present value of all residual earnings past the last explicitly forecasted cash flow.To illustrate this idea, let us look at an example that calculates intrinsic value by summing (i) five years of discounted forecasted cash flows and (ii) a terminal value determined using the Gordon growth model: In this model, the next five years of the company’s forecasted earnings comprise less than a quarter of the value of the business, while the present value of cash flows implicitly expected beyond year five (the terminal value) make up over 75% of the total calculated intrinsic value.As reflected in this example, avoiding explicitly projecting future cash flows predisposes investors to be too optimistic in their forecasts. 6 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) Note that all three of our examples could be plugged into this model, and because the projected cash flows for the first five years are identical, an investor could mistakenly derive the same intrinsic value for each business: We seem to differ from many other market participants because we believe capitalism is more relentless than they expect – that is, we are far more skeptical about the durability of any supposed moat.Many investors systematically overestimate both the predictability and sustainability of the moats for a large swath of businesses.The forward P/E multiple for the S&P 500 is currently about 15.Looking at Company B above, valuing a business at 15 times earnings implies that investors have some sense of what earnings will be 15 years from now.We do not feel comfortable projecting 2028 earnings for the average S&P company.We think history has shown that only a few businesses sustain their current profitability for periods that long. Because of the difficulty of accurately forecasting dividends/earnings even for outstanding businesses with deep, definable moats, it is insufficient simply to discount these cash flows using a market rate and then to purchase the business at or just below the prevailing valuation.Instead, we require a substantial discount between a company’s per share intrinsic value and its stock price before we invest.As we wrote in our last letter, we are only willing to pay about half of the intrinsic value we calculate for a business, or we use a much higher discount rate as a “hurdle” rate in order to calculate the valuation at which we would be buyers.Such conservatism is the only way to mitigate losses when we make mistakes in valuation while also providing the opportunity for outsized returns when our estimates are (roughly) correct. 7 The Cook & Bynum Fund Shareholder Letter September 30, 2013 (Unaudited) Closing Thank you for placing both your trust and your assets with The Cook & Bynum Fund.We invest substantially all of our liquid net worth alongside our investors to align, as closely as possible, our incentives with your goals.We eschew leverage to minimize risk and to maximize long-term returns.We make concentrated investments when we feel that risk is low and potential returns are high, recognizing that bigger stakes can be taken when outcomes are more certain.In the hope of avoiding permanent losses of capital, we insist that each of our holdings trades at a discount to its intrinsic value, and we never feel pressured to make an investment.If you are happy with the service that you have received to date, we encourage you to expand your existing relationship with us.Additional information about our firm and this mutual fund can be found at www.cookandbynum.com/cobyx. Respectfully, Richard P. Cook J. Dowe Bynum 8 The Cook & Bynum Fund Manager Commentary September 30, 2013 (Unaudited) As of September 30, 2013, the net asset value (NAV) attributable to the 8,540,258 shares outstanding of The Cook & Bynum Fund (“Fund”) was $14.99 per share.This NAV compares with an unaudited NAV of $14.82 per share as of the Fund’s Semi-Annual Report dated March 31, 2013.Fund performance since inception appears in the table below. Growth of a Hypothetical $10,000 Investment Inception through 9.30.13 Average Annual Total Return 1 Year 3 Year Since Inception(1) The Cook & Bynum Fund 4.55% 11.80% 13.08% S&P 500 Index(2) 19.34% 16.27% 17.62% Fund inception date of July 1, 2009. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged index containing common stocks of 500 industrial, transportation, utility, and financial companies, regarded as generally representative of the U.S. stock market.The index return reflects the reinvestment of income dividends and capital gain distributions, if any, but does not reflect fees, brokerage commissions, or other expenses of investing.You cannot invest directly in an index. As of January 28, 2013 the gross and net expense ratios of the Fund were 2.12% and 1.49%, respectively.Cook & Bynum Capital Management, LLC, the Fund’s adviser, has contractually agreed to reduce fees and/or reimburse the Fund’s expenses to the extent necessary to maintain the “Net Annual Operating Expenses” at 1.49%.This agreement is in effect through February 1, 2015. Average annual total returns reflect reinvestment of all dividends, capital gains distributions, all contractual fee waivers in effect, and any contractual expense reimbursements.Without these 9 The Cook & Bynum Fund Manager Commentary September 30, 2013 (Unaudited) waivers and reimbursements, performance would have been lower.Past performance is not indicative of future results and current performance may be lower or higher than the performance quoted.Investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost.The total returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.Many factors affect performance including changes in market conditions in response to economic, political, or financial developments.To obtain the most recent month-end performance, please call the Fund’s toll-free number at 1-877-839-COBY (2629). Cook & Bynum Capital Management, LLC (“CBCM” & “we”), the Fund’s “Manager,” believes that the Fund’s performance over any brief period is meaningless given CBCM’s long-term investment strategy.We attempt to buy businesses at a substantial discount to our appraisal of their intrinsic values.There is no guarantee that quoted prices will reflect these appraisals over any short period of time.Additionally, CBCM’s approach to concentrate the Fund’s holdings in our best ideas may result in higher short-term volatility relative to the S&P. The following chart shows the asset and geographic allocations as a percentage of net assets.Holdings are subject to change without notice and at CBCM’s sole discretion. Asset and Geographic Allocation as of 9.30.13 10 The Cook & Bynum Fund Manager Commentary September 30, 2013 (Unaudited) Portfolio Changes for the six months ended 9.30.13 New Holdings Eliminations None Orchard Supply Hardware Stores Corp., Series A The Fund eliminated one de minimis position, Orchard Supply, during the six months ended September 30, 2013. We also made a couple of purchases in existing holdings.Based on some progress in its ‘device and services’ strategy and its continuing attractive valuation, we slightly increased the Microsoft position to just over 16% of the Fund.We also added to the Fund’s Coca-Cola and Wal-Mart stakes, although with steady inflows during the period the size of these holdings as a percentage of net assets did not increase.By not adding to the Fund’s remaining positions we made the conscious decision to decrease their relative size in the overall portfolio thanks to the dilutive effect of positive inflows. Microsoft was the best performing holding during the period and contributed the most to the Fund’s performance since it is the biggest position.Berkshire Hathaway and Tesco were also up during the six months ended September 30th, while declines in the stock prices of Proctor & Gamble, Wal-Mart, and Coca-Cola had minor negative impacts on the Fund’s return for the period.Arca Continental’s price drop, driven by the factors explored in greater detail in the shareholder letter, had a more meaningful impact on the Fund’s relative underperformance. Shareholders should be advised that the positions described above may no longer be owned by the Fund subsequent to the end of the fiscal period, and additional securities may have been purchased that are not yet required to be disclosed.The Fund’s policy is to not disclose positions except when required by relevant law or regulation in order to protect shareholders. Fund assets are only invested in equity or debt securities CBCM believes offer appropriate risk/reward profiles.To the extent that CBCM is unable to identify qualifying securities, we will hold any allowable amount of cash or other liquid, low-risk securities.Such securities (i.e., U.S. Government obligations of 3 months or less) are strategic assets that allow us to preserve capital to quickly deploy when suitable equity investments present themselves.At period end, the Fund had 43.8% of its net assets invested in cash or cash equivalents (cash, U.S. Treasury bills, or foreign currency).CBCM anticipates that this percentage of assets invested in cash 11 The Cook & Bynum Fund Manager Commentary September 30, 2013 (Unaudited) equivalents is higher than the average will be over time, but we will not buy other securities that do not offer an appropriate return profile and an adequate discount to intrinsic value.There is no guarantee that such a liquidity position will not negatively affect the Fund’s returns in a rising market, and past performance is not a guarantee of future results. The Fund’s portfolio managers and their spouses have a significant personal stake in the Fund.Your portfolio managers do not invest with outside managers or hold individual stocks.Certain Trustees or Officers of the Cook & Bynum Funds Trust are also Members of CBCM. An investor should consider investment objectives, risks, charges, and expenses carefully before investing.To obtain a prospectus, which contains this and other information, call 1-877-839-COBY (2629) or visit www.cookandbynum.com/cobyx. Read the prospectus carefully before investing. 12 The Cook & Bynum Fund Disclosure of Fund Expenses September 30, 2013 (Unaudited) Expense Example As a shareholder of The Cook & Bynum Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the period from April 1, 2013 through September 30, 2013. Actual Expenses The table below provides information about actual account values and actual expenses. You may use the information below, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other mutual funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemptions fees, sales charges (loads), or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 13 The Cook & Bynum Fund Disclosure of Fund Expenses September 30, 2013 Expenses Beginning Ending Paid During Account Account the Period Annualized Value Value 4/1/13 to Expense 4/1/13 9/30/13 9/30/13(1) Ratio Actual Fund Return 1.49% Hypothetical Fund Return (5% return before expenses) 1.49% Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account values over the period, multiplied by the number of days in the most recent fiscal half year (183), then divided by 365. 14 The Cook & Bynum Fund Schedule of Investments September 30, 2013 Description Shares Value DOMESTIC COMMON STOCKS (47.9%) Diversified Companies (4.3%) Berkshire Hathaway, Inc. – Class B(1) $ General Merchandise Stores (13.2%) Wal-Mart Stores, Inc. Household/Cosmetic Products Manufacturing (3.3%) Procter & Gamble Co. Soft Drink Manufacturing (10.8%) Coca-Cola Co. Software Publishers (16.3%) Microsoft Corp. TOTAL DOMESTIC COMMON STOCKS (Cost $50,687,385) $ FOREIGN COMMON STOCKS (8.3%) Soft Drink Bottling and Distribution (4.5%) Arca Continental SAB de CV $ Supermarkets and Other Grocery Stores (3.8%) Tesco PLC TOTAL FOREIGN COMMON STOCKS (Cost $6,055,533) $ 15 The Cook & Bynum Fund Schedule of Investments September 30, 2013 Principal Description Amount Value SHORT-TERM INVESTMENTS (43.0%) U.S. Treasury Bills (43.0%) 0.010%, 12/19/2013 $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $54,998,799) $ TOTAL INVESTMENTS (99.2%) (Cost $111,741,717) $ TOTAL CASH INCLUDING FOREIGN CURRENCY (0.8%) TOTAL LIABILITIES IN EXCESS OF OTHER ASSETS (0.0%) ) NET ASSETS (100.0%) $ Non-income producing security. Common Abbreviations: PLC – Public Limited Company SAB de CV – Sociedad Anonima Bursatil de Capital Variable is a Spanish Capital Company For Fund compliance purposes, the Fund’s industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or they may be defined by Fund management. This definition may not apply for purposes of this report, which may combine sub-classifications for reporting ease. Industries are shown as a percent of net assets. See accompanying Notes to Financial Statements 16 The Cook & Bynum Fund Statement of Assets and Liabilities September 30, 2013 ASSETS: Investments, at value (cost $111,741,717) $ Cash Foreign currency, at value (cost $461,277) Receivable for fund shares sold Income receivable Prepaid expenses and other assets Total Assets LIABILITIES: Payable for fund shares redeemed Accrued investment advisory fees, net of waiver Other payables and accrued expenses Total Liabilities Net Assets $ COMPOSITION OF NET ASSETS: Paid-in capital Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translation Investment securities Foreign currency translation Net Assets $ Shares of common stock outstanding (unlimited number of shares authorized) Net Asset Value Per Share $ See accompanying Notes to Financial Statements. 17 The Cook & Bynum Fund Statement of Assets and Liabilities For the Year Ended September 30, 2013 INVESTMENT INCOME: Dividends(1) $ Interest Total Investment Income EXPENSES: Investment advisory fees Fund accounting and administration fees Transfer agent fees and expenses Legal fees Federal and state registration fees Insurance fees Auditing and tax fees Trustees fees Custody fees Shareholder servicing fees Printing fees Chief compliance officer fees Miscellaneous expenses Total expenses before reimbursement Less fees reimbursed by investment advisor ) Net Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS AND TRANSLATION: Net realized gain on: Investment securities Foreign currency transactions and translation Total Net change in unrealized depreciation on: Investment securities ) Foreign currency translation ) Total ) Net Realized and Unrealized Gain on Investments and Foreign Currency Transactions Net Increase in Net Assets from Operations $ Net of $21,104 in foreign withholding taxes. See accompanying Notes to Financial Statements. 18 The Cook & Bynum Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended September 30, September 30, FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investment securities and foreign currency transactions and translation Net change in unrealized appreciation (depreciation) on investment securities and foreign currency translation ) Net Increase in Net Assets from Operations DISTRIBUTIONS TO SHAREHOLDERS: From net realized gains ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS (NOTE 6): Proceeds from shares sold Dividends reinvested Value of shares redeemed ) ) Net Increase Resulting from Capital Share Transactions Redemption fees Net Increase in Net Assets NET ASSETS: Beginning of period End of period* $ $ *Includes accumulated undistributed net investment loss of $ — $ ) See accompanying Notes to Financial Statements. 19 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated Net Asset Value – Beginning of Period Income from Investment Operations Net investment loss(1) Net realized and unrealized gain on investments and foreign currency transactions and translation(1) Total Income from Investment Operations Distributions to Shareholders Net investment income Net realized gains Total Distributions Capital Share Transactions Redemption fees added to paid-in capital Total Capital Share Transactions Net Asset Value – End of Period Total Return Ratios and Supplemental Data: Net assets, at end of period (000s) Ratios to average net assets: Expenses including reimbursement/waiver Expenses excluding reimbursement/waiver Net investment loss including reimbursement/waiver Net investment loss excluding reimbursement/waiver Portfolio turnover rate Calculated using average shares outstanding. Less than $0.005 per share. Not annualized. Annualized. Less than 1%. See accompanying Notes to Financial Statements. 20 The Cook & Bynum Fund Financial Highlights For a share outstanding throughout the periods indicated For the Period For the For the For the For the July 1, 2009 Year Ended Year Ended Year Ended Year Ended (inception) to September 30, September 30, September 30, September 30, September 30, $ ) — — ) — — ) — ) — $ % %(3) $ % %(4) % %(4) )% )% )% )% )%(4) )% )% )% )% )%(4) 20
